Exhibit 10.2

 

October 26, 2015

 

Mr. Frank G. Vitrano

Senior Executive Vice President and Chief Administrative Officer

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA 17011

 

RE:                           Agreement dated as of September 24, 2008 by and
between Rite Aid Corporation (the “Company”) and Frank G. Vitrano (the
“Executive”), as amended from time to time (the “Agreement”)

 

Dear Frank:

 

You have agreed to assume a new strategic and business development role with the
Company to which the Board of Directors, in recognition of your experience and
deep knowledge of the Company, has appointed you.  Accordingly, this letter
agreement (the “Letter Agreement”) hereby amends your Agreement to reflect your
new role, effective October 26, 2015.

 

In consideration of your appointment and of other good and valuable
consideration, the receipt of which is acknowledged:

 

1.                                      By executing this Letter Agreement, you
agree that the change in your title and role and the related changes to your
compensation, benefits, duties, responsibilities or reporting obligations will
not by itself constitute, or be deemed to constitute, Good Reason under the
Agreement or any other plan or agreement entered into with or sponsored by the
Company or any of its affiliates which contain such a term or any substantially
similar terms.

 

2.                                      Section 2.1 of the Agreement (“Positions
and Duties — Generally”) is hereby deleted in its entirety and replaced with the
following provision:

 

Generally.  As of October 26, 2015 (the “Amendment Effective Date’), Executive
shall serve the Company in a senior vice president, strategic and business
development capacity with the title Chief Strategic Business Development
Officer, and shall no longer be an executive officer of the Company.  Executive
shall devote such working time, attention, knowledge and skills as Executive and
the Company determine in good faith to be necessary and appropriate to perform
the duties and responsibilities assigned by the Company in the furtherance of
the business affairs of the Company and its subsidiaries, affiliates and
strategic partners.  Executive shall report solely to the Company’s Chief
Executive Officer and/or Board of Directors.  Following the termination of
Executive’s employment for any reason, Executive shall immediately resign from
all offices and positions he holds with the Company or any subsidiary.

 

--------------------------------------------------------------------------------


 

The Company and the Executive agree that while Executive may perform his duties
from time to time at the Company’s headquarters, Executive shall have the
discretion to perform his duties at other locations including from home.

 

3.                                      Section 3.1 of the Agreement (“Base
Salary”) is hereby deleted in its entirety and replaced with the following
provision:

 

Base Salary.  Following the Amendment Effective Date, as compensation for his
services hereunder, Executive shall receive a base salary at the annualized rate
of $500,000 per year (“Base Salary”).  The Base Salary shall be paid in
accordance with the Company’s normal payroll practices and procedures, less such
deductions or offsets required by applicable law or otherwise authorized by
Executive.

 

4.                                      Section 3.2 of the Agreement (“Annual
Performance Bonus”) is hereby deleted in its entirety and replaced with the
following provision:

 

Annual Performance Bonus.  The Executive shall participate each fiscal year
during the Term in the Company’s annual bonus plan as adopted and approved by
the Board or the Compensation Committee from time to time.  Following the
Amendment Effective Date, Executive’s annual bonus opportunity under such plan
shall equal 75% of Executive’s Base Salary (the “Annual Target Bonus”).  For
subsequent fiscal years, commencing with Fiscal Year 2017, the Annual Target
Bonus may be adjusted (however, in no event shall it be less than 75%) and shall
be based upon the Board approved plan for that year.

 

To the extent that an annual performance bonus is payable under the Company’s
annual bonus plan after the Amendment Effective Date, including in respect of
Fiscal Year 2016, such annual performance bonus shall take into account the
change in Executive’s base salary and Annual Target Bonus following the
Amendment Effective Date.  By way of example for Fiscal Year 2016, assuming the
achievement of the applicable financial goals at target for Fiscal Year 2016,
Executive would be eligible to receive 125% of Executive’s base salary prior to
the Amendment Effective Date, pro-rated to reflect the number of working days in
Fiscal Year 2016 prior to the Amendment Effective Date, plus 75% of Base Salary,
pro-rated to reflect the number of working days in Fiscal Year 2016 following
the Amendment Effective Date.

 

5.                                      Section 5.7 of the Agreement (“Excise
Tax Gross-Up”) is hereby deleted in its entirety and replaced with the following
provision:

 

Change in Control Best Payments Determination.  Any other provision of this
Agreement to the contrary notwithstanding, if any portion of any payment or
benefit under this Agreement either individually or in conjunction with any
payment or benefit under any other plan, agreement or arrangement (all such
payments and benefits, the “Total Payments”) would constitute an “excess
parachute payment” within the meaning of Internal Revenue Code Section 280G,

 

2

--------------------------------------------------------------------------------


 

that is subject to the tax imposed by Section 4999 of such Code (the “Excise
Tax”), then the Total Payments to be made to Executive shall be reduced, but
only to the extent that Executive would retain a greater amount on an after-tax
basis than he would retain absent such reduction, such that the value of the
Total Payments that Executive is entitled to receive shall be $1 less than the
maximum amount which the Employee may receive without becoming subject to the
Excise Tax.  For purposes of this Section 5.7, the determination of whichever
amount is greater on an after-tax basis shall be (x) based on maximum federal,
state and local income and employment tax rates and the Excise Tax that would be
imposed on Executive and (y) made at the Company’s expense by independent
accountants selected by the Company and Executive (which may be the Company’s
income tax return preparers if Executive so agrees) which determination shall be
binding on both Executive and the Company. Any such reduction as may apply under
this Section 5 7 shall be applied in the following order: (i) payments that are
payable in cash the full amount of which are treated as parachute payments under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will next be reduced pro-rata.

 

6.                                      General Terms and Conditions.  All other
terms and conditions of the Agreement, not amended hereunder, shall remain in
full force and effect, as applicable. This Letter Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflicts of laws that would cause the
application of laws of another jurisdiction. This Amendment may be executed in
any number of counterparts, each of which will be an original, but such
counterparts will together constitute but one and the same Amendment.  The
exchange of copies of this Amendment and of signature pages by facsimile, pdf
transmission, email or other electronic means shall constitute effective
execution and delivery of this Amendment for all purposes.  Signatures of the
parties hereto transmitted by facsimile, pdf transmission, email or other
electronic means shall be deemed to be their original signatures for all
purposes.

 

If you are in agreement with the changes described in the above paragraphs,
please sign both copies of this Letter Agreement below where indicated,
returning one copy to me and retaining one copy for your records.

 

3

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

Rite Aid Corporation

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Comitale

 

 

 

Name:  James J. Comitale

 

 

 

Title:    SVP and General Counsel

 

 

 

Agreed:

 

 

 

 

 

 

 

 

/s/ Frank G. Vitrano

 

 

Frank G. Vitrano

 

 

 

4

--------------------------------------------------------------------------------